PRESS RELEASE New Gold Announces 16% Increase in Gold Sales and 17% Decrease in Cash Cost in the Third Quarter of 2009 (All figures are in US dollars unless otherwise stated) October 19, 2009 – VANCOUVER, BC – New Gold Inc. (“New Gold”) (TSX and NYSE AMEX – NGD) today announces 2009 third quarter gold sales of 77,645 ounces at a total cash cost(1) of $470 per ounce, net of by-product sales. The preliminary production and total cash cost(1) information provided are approximate figures and may differ slightly from the third quarter earnings. Third Quarter Highlights Results presented below are for the period of ownership for the Mesquite (June 1, 2009) and Cerro San Pedro Mines (June 30, 2008). · Gold sales increased by 16% to 77,645 ounces from 67,156 ounces in the same period in 2008 · Total cash cost(1) decreased by 17% to $470 per ounce sold, net of by-product sales, from $565 per ounce sold in the same period in · Significant increase in tonnes placed on leach pads at both Cerro San Pedro and Mesquite · Completion of development and initiation of production from the high copper grade Chesney ore body at Peak and completion of development of the high gold grade Perseverance Zone D The Cerro San Pedro and Peak Mines gold production was in-line with expectations during the quarter and silver production at Cerro San Pedro was higher than anticipated. Mesquite’s gold production was slightly below expectations in the third quarter, primarily due to lower than expected grade in the Rainbow 3 pit in the first two months of the quarter. Mining has since transitioned into the Rainbow 2 pit where production in September exceeded the prior months and was consistent with the mine plan. Gold production at Mesquite is expected to be significantly higher in the fourth quarter in comparison to the third quarter with higher tonnes and grade of material stacked. Page 1/5 Robert Gallagher, President and Chief Executive Officer stated that: “Performance at both Cerro San Pedro and Peak Mines remained strong in the third quarter, achieving production targets with lower than expected cash cost. Mesquite has worked hard over the last two quarters to achieve operational results in line with the mine plan and with a strong performance in September, is on track to significantly increase production in the fourth quarter.” 2009 Forecast Update For the period of ownership, New Gold’s previously announced 2009 gold production guidance of 270,000 to 300,000 ounces and total cash cost(1) of $470 to $490 per ounce of gold sold, net of by-product sales, remains unchanged. Operations Overview Results presented below include gold production, sales and total cash cost(1) for the full year of 2009 and 2008 which includes periods prior to the acquisition of Mesquite (June 1, 2009) and Cerro San Pedro Mines (June 30, Mesquite Gold production for the third quarter at Mesquite was 29,012 ounces compared to 42,357 ounces in the third quarter 2008. Mesquite had gold sales in the third quarter of 27,594 ounces compared to 47,535 ounces in the third quarter 2008.
